Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is by and between Career
Education Corporation (the “Company”) and Jeremy J. Wheaton (“Consultant”) dated
as of July 16, 2012. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

Consultant has resigned as Senior Vice President of the Company and Chief
Executive Officer of Colorado Technical University (“CTU”), one of the Company’s
schools and from all other positions with the Company and its subsidiaries
effective as of the close of business on July 16, 2012 (the “Resignation Date”),
The Company has accepted such resignation and the Company and Consultant have
agreed to the terms of this Agreement.

 

1 ENGAGEMENT OF INDEPENDENT CONTRACTOR

 

1.1 Engagement. Subject to the terms and conditions of this Agreement, beginning
as provided for in Section 4.1, the Company engages Consultant as an independent
contractor to provide general business consulting services as reasonably
requested by the Company, (collectively, the “Contracted Services”). Consultant
accepts such engagement and agrees to provide the Contracted Services in good
workmanlike condition and complete projects in a diligent, lawful and
trustworthy manner for the purpose of advancing the Company’s business.
Consultant shall continue to subject to the policies and procedures of the
Company as applicable.

 

1.2 Terms of Engagement. Consultant agrees to be available to provide the
Contracted Services at such times and places as Consultant and the Company may
mutually agree. The parties hereby acknowledge that it is anticipated that the
Contracted Services will be specifically performed as reasonably requested by
the Company.

 

1.3 Board of Trustees of CTU. Upon the Resignation Date, Consultant will cease
to be an ex-officio member of the Board of Trustees of CTU (the “Board”).
Nonetheless, in addition to performing the Contracted Services, the Company
desires for Consultant to serve as a non-independent trustee on the Board at the
present time, and intends to take the necessary corporate actions to effectuate
such appointment. Consultant agrees to accept this appointment, remain as a
non-independent trustee on the Board, attend any and all meetings and
teleconference calls and otherwise participate as a trustee until December 31,
2012; provided, however, that Consultant shall immediately resign from the Board
upon written request from the Company. Consultant shall receive no additional
compensation in his capacity as a non-independent trustee of the Board, other
than the reimbursement of expenses in accordance with CTU and/or Board policy
and past practices, as applicable.

 

(Jeremy Wheaton agreement 7-16-12)

 

1



--------------------------------------------------------------------------------

RELATIONSHIP OF PARTIES

 

1.4 Independent Contractor Status. This Agreement will not be construed as
giving either party the power to direct or control the day-to-day activities of
the other or making the parties participants in a partnership or joint or common
undertaking. Consultant acknowledges that while performing services under this
Agreement, he will be an independent contractor of the Company and will not be
an employee of the Company for any purpose whatsoever.

 

1.5 Company Benefits. Consultant will not be eligible for or entitled to any
Company benefits, benefit plans or perquisites whatsoever subject to the
provisions of Section 8.2 below, and will be solely responsible for obtaining
and paying for any benefits and/or insurance coverage as Consultant deems
appropriate.

 

1.6 Workers’ Compensation. Consultant further acknowledges and agrees that the
Company will not obtain or provide any worker’s compensation insurance for
Consultant and that Consultant is solely responsible therefore.

 

1.7 Taxes. Consultant agrees that, with respect to all payments provided to
Consultant under this Agreement, Consultant is responsible for all applicable
federal and state taxes, including withholding under the Federal Insurance
Contribution Act (“FICA”) and Federal Unemployment Tax Act (“FUTA”), and any
other required withholdings, since Consultant is not and will not be treated
under this Agreement as an employee of the Company for tax or any other
purposes.

 

1.8 Company Cell Phone and Laptop. Consultant shall surrender any and all credit
cards issued to Consultant as of the Resignation Date. The Company shall provide
Consultant with a Blackberry and laptop to be used in conjunction with his
duties and responsibilities under this Agreement. Consultant will retain the
email address and cell phone number he used as an employee (847-376-0742) and
shall retain and be allowed to use his Outlook Contacts list, his e-mail
archives, and documents saved under “My Documents” currently contained on his
Company laptop. The Company shall continue to pay any costs associated with
Consultant’s use of the Blackberry and laptop, and shall allow Consultant with
continued connectivity to the Company’s computer system for purposes of
performing the duties and responsibilities set forth in this Agreement. At the
conclusion of the Term (as defined below), Consultant will return the Blackberry
and laptop and all contents.

 

1.9 Reporting. Consultant will meet with and make periodic reports to Steven H.
Lesnik, the Company’s Chairman, President and Chief Executive Officer, in the
manner and at the frequency reasonably requested by Mr. Lesnik, who will be
Consultant’s primary point of contact with the Company for purposes of this
Agreement.

 

(Jeremy Wheaton agreement 7-16-12)

 

2



--------------------------------------------------------------------------------

PAYMENTS

 

3.1 Payments for Contracted Services. The Company will pay Consultant $
27,500 per month (or a pro rata amount for any partial month) for all Contracted
Services performed in accordance with the expectations set forth herein.

TERM

 

1.10 Term. Unless otherwise terminated as provided for herein, the term of this
Agreement will commence on July 17, 2012, provided that Consultant executes and
does not revoke the Waiver and General Release found at Exhibit A, and ending on
December 31, 2012(“Term”).

 

1.11 This Agreement may be extended upon written agreement of the parties.

CONFIDENTIALITY

 

1.12 Confidential Information. Consultant acknowledges that, throughout and as
an incident to his employment with the Company, Consultant has become acquainted
with and received confidential information relating to the Company and its
subsidiaries, schools and affiliates, including trade secrets, processes,
methods of operation, business models and plans, advertising and marketing plans
and strategies, Company records, research techniques and results, academic
programs, academic course development, methods of instruction, training
programs, computer programs, databases, software codes, systems and models,
marketing, promotional and sales programs, and financial information concerning
the business of the Company, which information is not readily available to the
public and gives the Company an opportunity to gain an advantage over
competitors who do not know or use this information in the same manner as the
Company, and which the Company regards as confidential and proprietary
(collectively, “Confidential Information”). Confidential Information does not
include: (a) information known in general to Consultant’s profession, or that
becomes known thereafter, other than by an unauthorized act of Consultant;
(b) information that was lawfully in Consultant’s possession before his
employment with the Company; or (c) information obtained lawfully and in good
faith from another party after such disclosure emanating from an original source
other than the Company.

 

(Jeremy Wheaton agreement 7-16-12)

 

3



--------------------------------------------------------------------------------

Consultant acknowledges that he will likely become acquainted with and receive
additional Confidential Information during the Term and in his position as a
trustee on the Board. Consultant acknowledges that the Confidential Information
may be of incalculable value to the Company and is the exclusive property of the
Company, and that the Company may suffer irreparable damage if any of the
Confidential Information is improperly disclosed or used. Accordingly,
Consultant will not, at any time during or after Consultant’s resignation from
employment with the Company or during or after the Term (except to the extent
required in the provision of the Contracted Services), reveal, divulge, use or
make known to any person, firm or corporation any Confidential Information made
known to Consultant or of which Consultant has become aware, regardless of
whether developed, prepared, devised, or otherwise created in whole or in part
by the efforts of Consultant. Consultant further agrees that he will retain all
Confidential Information in trust for the sole benefit of the Company, and will
not divulge or deliver any Confidential Information to any unauthorized person
including, without limitation, any other employer of Consultant except as
required by the order of any court or similar tribunal or any other governmental
body or agency of appropriate jurisdiction; provided, that Consultant will, to
the extent practicable, give the Company prior written notice of any such
disclosure and will cooperate with the Company in obtaining a protective order
or such similar protection as the Company may deem appropriate to preserve the
confidential nature of such information. The foregoing obligations to maintain
the Confidential Information shall not apply to any Confidential Information
that is, or without any action by Consultant becomes, generally available to the
public.

Consultant acknowledges that a breach on his part of the terms of the
obligations set forth in this Section 5.1 may cause irreparable damage to the
Company and that monetary damages may not provide an adequate remedy to the
Company. Accordingly, Consultant agrees that the Company may be entitled to
enforce the terms herein in court and seek any and all remedies available to it
in equity and law, including, but not limited to, injunctive relief, without the
posting of any bond or other security.

OWNERSHIP

 

6.1

Work Product. Ownership of all work product, deliverables and documentation
developed by Consultant under this Agreement, including without limitation, any
expression of Consultant’s findings, reports, analyses, conclusions, opinions,
recommendations, ideas, techniques, know-how, methodology, processes, templates
and other similar information and documentation, and all intellectual property
and other rights and interests embodied therein (collectively, the “Work
Product”), have been specially ordered or commissioned by the Company and shall
be considered “works made for hire” (as such term is defined under U.S.
copyright law) with the Company being the author thereof. In the event that the
Work Product is not, under applicable law, deemed to be a “work made for hire,”

 

(Jeremy Wheaton agreement 7-16-12)

 

4



--------------------------------------------------------------------------------

or any intellectual property rights in the Work Product are not deemed to be
owned by the Company on creation, then Consultant hereby assigns to the Company,
and hereafter agrees to assign to the Company, any and all intellectual property
and other rights and interests in and to the Work Product, including copyright,
patent rights and trade secret rights. At the Company’s expense, Consultant
shall execute and deliver to the Company such additional instruments, and take
such other actions, as the Company may reasonably request to confirm evidence or
carry out the assignment of rights contemplated by this Section 6.1.
Consultant’s obligations under this Section 6.1 will apply both during and
indefinitely after the Term. Consultant hereby appoints the Company (and its
duly authorized officers and agents) as Consultant’s agent and attorney-in-fact,
to act in Consultant’s stead, to execute and deliver any such additional
instrument and take such other actions, with the same legal force and effect as
if done by Consultant, should Consultant for any reason whatsoever fail to
promptly execute or deliver any such instrument or take such other actions to
effect any such assignment of rights to the Company described in this
Section 6.1. Consultant acknowledges and agrees that this appointment
constitutes a right coupled with an interest and is irrevocable.

 

6.2 Consultant’s Prior Works. Notwithstanding the provisions of Section 6.1,
Consultant shall retain title to all know-how, methodology, techniques,
processes and templates conceived, developed or reduced to practice by
Consultant (but not in his capacity as an employee of the Company during his
period of employment with the Company) prior to his performance of the
Contracted Services (collectively, the “Prior Works”), and the Company shall
have no ownership interest therein. Consultant hereby grants to the Company a
non-exclusive, royalty-free, perpetual, irrevocable license, with the right to
sublicense, to use such Prior Works (i) to the extent that any such Prior Works
is embodied in the Work Product and/or (ii) in, and in connection with, creating
any tangible property or expression based on or which embodies such Work
Product.

Notwithstanding anything to the contrary contained in this Agreement, it is
understood and agreed that Consultant shall retain all of his rights in his
methodologies and methods of analysis, ideas, concepts, expressions, know how,
methods, techniques, skills, knowledge and experience possessed by Consultant
prior to, or acquired by Consultant during, the performance of this Agreement
(other than Work Product) and the same shall not be deemed work made for hire
and Consultant shall not be restricted in any way with respect thereto.

TERMINATION

 

7.1 Termination For Cause etc.

 

7.1.1

Due to Breach. Either party may terminate this Agreement upon written notice to
the other party at any time if the other party (i) is in material breach of any
of

 

(Jeremy Wheaton agreement 7-16-12)

 

5



--------------------------------------------------------------------------------

  the representations, warranties, covenants or agreements set forth in this
Agreement or any document setting forth the terms of Contracted Services and
(ii) fails to remedy such breach within seven (7) days after the receipt of
written notice thereof. During the cure period specified above, each of the
parties shall continue to perform their obligations under this Agreement. Upon
Company termination pursuant to this Section 7.1.1, the Company shall pay for
the Contracted Services (calculated on a partial monthly basis) performed
through the date of termination. Upon Consultant termination pursuant to this
Section 7.1.1, the Company shall pay for the Contracted Services through
December 31, 2012.

 

7.1.2 Due to Force Majeure Event. If either party is unable to perform under
this Agreement due to any act of God, act of governmental authority, act of
public enemy, or due to war, riot, flood, civil commotion, insurrection or
severe weather conditions, or any other cause beyond the reasonable control of
either party, as the case may be, such failure shall not be construed as a
breach of this Agreement; provided that if such inability continues for a period
of fourteen (14) days or more, the other party shall have the right, upon
written notice to such party, to terminate this Agreement or any affected
Contracted Services, which termination shall be effective upon such party’s
receipt of such notice. Upon termination pursuant to this Section 7.1.2, the
Company shall pay for the Contracted Services through December 31, 2012.

 

7.1.3 Due to Bankruptcy or Insolvency. Either party may terminate this Agreement
at any time after sixty (60) days’ prior written notice to the other party in
the event of any insolvency, bankruptcy, liquidation or similar meritorious
proceedings of such other party or if such other party admits in writing its
inability to pay its debts when due, or makes an assignment for the benefit of
its creditors. Upon termination pursuant to this Section 7.1.3, the Company
shall pay for the Contracted Services (calculated on a partial monthly basis)
performed through the date of termination.

 

7.2 Termination Without Cause. The Company may terminate this Agreement at any
time without cause or occurrence of default, effective upon at least fifteen
(15) days’ prior written notice to Consultant. Upon the date specified in any
such termination notice, Consultant shall use reasonable efforts to discontinue
and promptly wind down the applicable Contracted Services and deliver to the
Company all Work Product, whether complete or in-process, prepared as of the
effective date of termination. In the event of termination by the Company
pursuant to this Section 7.2, the Company shall pay for the Consulting Services
through December 31, 2012.

 

7.3

Termination by Consultant. Consultant may terminate this Agreement at any time
without cause or occurrence of default, effective upon at least sixty (60) days’
prior written notice to the Company; provided, however, that upon receipt of

 

(Jeremy Wheaton agreement 7-16-12)

 

6



--------------------------------------------------------------------------------

  any such termination notice the Company may, in its sole discretion, elect to
notify Consultant of an earlier termination date. Upon delivering any such
termination notice, Consultant shall use reasonable efforts to discontinue and
promptly wind down the applicable Contracted Services according to the
instructions of the Company and deliver to the Company all Work Product, whether
complete or in-process, prepared as of the effective date of termination. Upon
termination by Consultant pursuant to this Section 7.3, the Company shall pay
for the Contracted Services (calculated on a partial monthly basis) performed
through the date of termination.

OTHER

 

1.13 Equity Awards Granted Prior to the Resignation Date. Prior to the
Resignation Date, Consultant received awards of options, restricted stock and
restricted stock units under the Company’s 2008 Incentive Compensation Plan (all
of such awards outstanding immediately prior to the Resignation Date are
collectively referred to as the “Equity Awards,” and all of the award agreements
governing the Equity Awards are collectively referred to as the “Award
Agreements”). Consultant has carefully reviewed such Award Agreements and is
familiar with any and all deadlines or requirements thereunder. Consultant
acknowledges and agrees that any portion of any of the Equity Awards which is
not vested at the Resignation Date shall not vest or become exercisable after
the Resignation Date and shall be immediately cancelled and forfeited to the
Company. Subject to Section 8.2, Consultant also acknowledges that the Award
Agreements contain the following restrictive covenants which remain in effect
for a period of time after a voluntary resignation from employment:
(i) “Non-Compete Restrictions” which limit Consultant’s ability to accept
employment with, own, manage, operate, consult or provide expert services to any
person or entity that competes with the Company or any of its subsidiaries; and
(ii) “Non-Solicitation Restrictions” which limit Consultant’s ability to
solicit, attempt to solicit, assist with the solicitation of, direct another to
solicit, or otherwise entice any employee of the Company or any of its
subsidiaries to leave his/her employment.

 

1.14 General Release, Discharge of All Claims and Agreement Not to Sue. In
exchange for the promises and agreements made by the Consultant contained in
this Agreement and in addition to the benefits provided thereunder, the Company
agrees to the following:

(a) If Consultant is currently a participant in the Company’s health and/or
dental insurance plan(s) and timely elects to continue his insurance coverage
under federal COBRA law, the Company will provide a partial subsidy of
Consultant’s post-termination COBRA premium, which will reduce the monthly
contribution Consultant must pay for his COBRA coverage during the time period

 

(Jeremy Wheaton agreement 7-16-12)

 

7



--------------------------------------------------------------------------------

  from July 17, 2012 through December 31, 2012, or the COBRA period, if shorter,
to the same monthly contribution that similarly situated active employees of the
Company pay for the same insurance coverage. During any additional portion of
the COBRA period that exceeds the time period set forth above, the Company will
provide COBRA coverage at Consultant’s expense, as provided in COBRA, without
the partial subsidy provided in this paragraph.

(b) The Company agrees that the Non-Compete Restrictions set forth in all the
Award Agreements shall expire on December 31, 2012, and that this Agreement
constitutes an amendment to such award agreements. Consultant acknowledges that
the Non-Solicitation Restrictions remain in full force and effect as set forth
in each of the Award Agreements, and are not altered or amended by this
Agreement.

Consultant acknowledges that he would not be entitled to the monies and benefits
described in this Paragraph 8.2 absent his separation from employment and his
execution of this Agreement. In consideration of the benefits provided for
herein, Consultant shall return a signed copy of the Waiver and General Release
(the “Waiver”) that is attached as Exhibit A within twenty-one (21) days of the
Resignation Date. If Consultant does not return the Waiver within such period,
or revokes the Waiver, this Agreement shall be null and void, and no payments or
benefits shall be provided hereunder nor shall any amendments to the Award
Agreements be effected hereby. Consultant hereby acknowledges that as a result
of his resignation from the Company he is not eligible for benefits under the
Company’s Executive Severance Plan.

 

1.15 No Claims. Consultant represents and agrees that he (a) is not aware of any
facts or circumstances which could give rise to and (b) has not filed any
notices, claims, complaints, charges, or lawsuits of any kind whatsoever against
the Releasees (as defined on Exhibit A) with any court, any governmental agency,
any regulatory body or any other third party with respect to any matter related
to the Company or a Releasee, or arising out of his employment with and/or
resignation from the Company.

 

1.16 No Representation. Consultant acknowledges that in executing this Agreement
he does not rely and has not relied on any representation or statement by any of
the Releasees or by any of the Releasees’ agents, representatives or attorneys
with regard to the subject matter, basis or effect of this Agreement.

 

1.17 No Assignment. Consultant represents that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim or any portion thereof or interest therein, and Consultant agrees to
indemnify, defend and hold harmless each and all of the Releasees against any
and all disputes based on, arising out of, or in connection with any such
transfer or assignment, or purported transfer or assignment, of any claims or
any portion thereof or interest therein.

 

(Jeremy Wheaton agreement 7-16-12)

 

8



--------------------------------------------------------------------------------

1.18 Non-Admission of Liability and Acknowledgement of Compliance. This
Agreement and the fact that it was offered are not and shall not in any way be
construed as admissions by the Company that it violated any federal, state or
local law, statute or regulation, or that it acted wrongfully with respect to
Consultant or to any other person or entity in any manner. The Company
specifically disclaims any liability to or wrongful acts against Consultant or
any other person or entity. Further, Consultant acknowledges and agrees that it
is the policy of the Company to comply with all applicable federal, state and
local laws and regulations. Consultant affirms that he has reported all
compliance issues and violations of federal, state and local laws or regulations
or Company policy of which he had knowledge during the term of his employment,
if any. Consultant represents and acknowledges that he has no further or
additional knowledge or information regarding compliance issues or possible
violations of federal, state or local laws or regulations or Company policy
other than what Consultant has previously raised, if any.

 

1.19 Non-Admissibility. Neither this Agreement nor anything in this Agreement
shall be construed to be or shall be admissible in any proceeding as evidence of
or an admission by the Company or Consultant of any violation of any state,
federal or local laws or regulations or any rules, regulations, criteria or
standards of any regulatory body. This Agreement may be introduced, however, in
any proceeding to enforce this Agreement.

 

1.20 No Disparagement or Encouragement of Claims. Both parties agree to treat
each other in a positive, constructive and professional manner. Consultant
agrees that he will not, nor will he cause anyone else to, make any statement or
issue any communication, written or otherwise, that disparages, criticizes or
otherwise reflects adversely on or encourages any adverse action against the
Company or any Releasee, to either the press, the media or any other third party
(including through the internet), except if testifying truthfully under oath
pursuant to any lawful court order or subpoena or otherwise responding to or
providing disclosures required by law. The Company similarly agrees that its
officers and directors will not, nor will they cause anyone else to, make any
statement or issue any communication, written or otherwise, that disparages,
criticizes or otherwise reflects adversely on or encourages any adverse action
against Consultant to either the press, the media or any other third party
(including through the internet), except if testifying truthfully under oath
pursuant to lawful court order or subpoena or otherwise responding to or
providing disclosures required by law.

 

1.21

Indemnity and Cooperation. In the event of a lawsuit or claim by a third party
in which Consultant is sued either jointly or separately for acts arising out of
the

 

(Jeremy Wheaton agreement 7-16-12)

 

9



--------------------------------------------------------------------------------

  scope of Consultant’s employment with the Company, or as a Consultant or
trustee under this Agreement, the Company agrees to defend Consultant and hold
Consultant harmless in accordance with its policies and practices. In turn, in
the event of any pending or threatened legal action against the Company or any
Releasees relating to events which occurred during Consultant’s employment or
during the Term, Consultant acknowledges and agrees that he will cooperate to
the fullest extent possible in the investigation, preparation, prosecution, or
defense of the Company’s or the Releasees’ case, including, but not limited to,
the execution of affidavits or documents or providing of information requested
by the Company or the Company’s counsel. Consultant acknowledges and agrees that
the payments made to Consultant hereunder are adequate consideration for
Consultant to provide such cooperation during the Term, but Consultant shall be
compensated at the rate of $150 per hour for such cooperation after the Term.
Reasonable out-of-pocket expenses related to such assistance will be reimbursed
by the Company, if the Company’s written approval is obtained in advance. Should
Consultant be asked to travel for purposes of fulfilling the obligations of this
Section 8.9, the Company agrees to reimburse travel expenses consistent with the
Company’s travel and entertainment policies; provided Consultant obtains prior
approval to incur such expenses. Nothing in this Section 8.9 should be construed
as suggesting or implying that Consultant should testify in any way other than
truthfully or provide anything other than accurate, truthful information.
Consultant further agrees to provide truthful and timely answers to any
reasonable questions the Company may have from time to time about the work
Consultant performed during his employment and the Term. A failure on the part
of Consultant to reasonably cooperate with the Company shall constitute and be
treated as a material breach of this Agreement.

 

1.22 Voluntary Execution of Agreement and Consultation with Counsel. Consultant
is hereby advised to consult with an attorney prior to executing this Agreement
and the Waiver. Consultant represents, warrants and agrees that he has carefully
read this Agreement and the Waiver and understands their meaning and has had the
opportunity to seek independent legal advice from an attorney of his choice with
respect to the advisability of this Agreement and the Waiver and is signing this
Agreement, and will sign the Waiver, knowingly, voluntarily and without any
coercion or duress. Consultant further acknowledges that he has been given a
period of twenty-one (21) days within which to consider whether to sign the
Waiver. Consultant may execute the Waiver at any time within the twenty-one day
period and by doing so Consultant waives any right to the remaining days.

 

(Jeremy Wheaton agreement 7-16-12)

 

10



--------------------------------------------------------------------------------

1.23 Remedies. All rights granted or agreed to be granted to the Company
hereunder shall be irrevocably vested in the Company, and Consultant’s sole
remedy, in the event of a breach hereof by the Company, shall be the right to
seek money damages incurred as a result of such breach. Consultant shall not be
entitled to special, exemplary, punitive, incidental or consequential damages.

 

1.24 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE FOR, AND EACH PARTY
HEREBY WAIVES AND RELEASES ANY CLAIMS AGAINST THE OTHER PARTY FOR, ANY SPECIAL,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO LOST
REVENUES AND LOST PROFITS, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
AND WHETHER BASED ON CONTRACT, WARRANTY, INDEMNITY, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY, OR OTHERWISE. NOTWITHSTANDING THE FOREGOING OR ANY OTHER
PROVISION OF THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL LIMIT CONSULTANT’S
LIABILITY TO COMPANY FOR CONSULTANT’S BREACH OF CONFIDENTIALITY, OR FOR EITHER
PARTY’S VIOLATION OF LAW OR WILLFUL MISCONDUCT. THIS SECTION SHALL SURVIVE THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT.

 

1.25 No Restrictions or Conflicts. Consultant represents and warrants that
Consultant does not have any obligations or conflicts to others relating to the
services provided hereunder and Consultant is not bound by any restriction,
agreement, judgment or other limitation limiting Consultant’s ability to enter
into this Agreement or to perform the Contracted Services hereunder.

 

1.26 Compliance with Laws. Consultant shall comply with all applicable federal,
state and local laws in the performance of any services hereunder.

 

1.27 Entire Agreement. This Agreement and the Waiver contain the full and
complete understanding between Consultant and the Company regarding the subject
matter herein, supersedes all prior agreements between Consultant and the
Company (with the exception of the Award Agreements, as amended specifically
hereby), whether written or oral pertaining thereto, and cannot be modified
except by a written instrument signed by both parties.

 

1.28 Severability. If any provision of this Agreement or the Waiver shall be
held to be invalid or unenforceable for any reason by a court of competent
jurisdiction, the remaining provisions shall continue to be valid and
enforceable. If a court finds that any provision of this Agreement or the Waiver
is invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed and enforced as so limited.

 

(Jeremy Wheaton agreement 7-16-12)

 

11



--------------------------------------------------------------------------------

1.29 Survival. Notwithstanding expiration or termination of this Agreement, the
provisions of Sections 5, 6, and 8 shall survive expiration or termination.

 

1.30 Choice of Law. This Agreement and any dispute arising under or in
connection with this Agreement, including but not limited to any action in
contract or tort, shall be governed by the laws of the State of Illinois,
without regard to its conflict of laws principles. Each party hereby consents to
the exclusive jurisdiction and venue of the state and federal courts located in
the State of Illinois and waives any and all objections thereto.

 

1.31 Execution of Counterparts. This Agreement may be executed in counterparts,
but shall be construed as if signed in one document.

IN WITNESS WHEREOF, each party has duly executed this Agreement.

 

CAREER EDUCATION CORPORATION       JEREMY J. WHEATON BY:     /s/ Steven H.
Lesnik       /s/ Jeremy J. Wheaton   Steven H. Lesnik         Chairman, Chief
Executive Officer & President      

Date: July 16, 2012

      Date: July 16, 2012

 

(Jeremy Wheaton agreement 7-16-12)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

Waiver and General Release

In consideration for the payments and benefits provided by the Company,
excluding only claims which cannot be waived by law, Jeremy J. Wheaton
(hereinafter “Consultant”) releases the Company, its affiliates, subsidiaries,
and associated organizations, past and present, and each of them, as well as its
and their trustees, directors, officers, agents, attorneys, employees,
contractors, insurers, representatives, assigns, and successors, past and
present, and each of them, (hereinafter “Releasees”), with respect to and from
any and all legally waivable claims, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders, liabilities,
complaints, and promises whatsoever, in law or equity, known or unknown,
suspected or unsuspected, and whether or not concealed or hidden (collectively,
“Claims”), which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any or all said Releasees, arising on
or before the date this Waiver and General Release (this “Waiver”) is executed,
including, but not limited to, any Claims arising out of or in any way connected
with his employment with and/or separation from the Company, any Claims arising
under the Sarbanes-Oxley Act of 2002, Title VII of the Civil Rights Act of 1964,
as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, the Fair Labor
Standards Act, the False Claims Act, as amended, the Employee Retirement Income
Security Act, as amended, Illinois civil rights laws and regulations, Illinois
wage/hour laws and regulations, or any other federal, state or local law,
regulation, ordinance or public policy, and any Claims for severance pay, bonus
pay, sick leave, holiday pay, vacation pay, life insurance, health, medical or
disability insurance or any other fringe benefit or the common law of any state
relating to employment contracts, wrongful discharge, defamation or any other
matter.

Consultant agrees not to sue any or all of the Releasees with respect to any
matter released or discharged herein, except that Consultant may seek a
determination of the validity of the waiver of his rights under the ADEA.
Nothing in this Waiver is intended to reflect any party’s belief that the waiver
of the Consultant’s claims under the ADEA is invalid or unenforceable, it being
the intent of the parties that such claims are waived.

Notwithstanding the above, Consultant does not release and discharge (i) any
right to continue his group health insurance coverage pursuant to applicable
law; (ii) any vested benefits in any qualified retirement plan; (iii) any claim
for breach of this Waiver; (iv) any claim that cannot be released by law,
including but not limited to the right to file a charge with or participate in
an investigation by the Equal Employment Opportunity Commission (“EEOC”);
(v) any rights under any equity awards and award agreements;

 

(Jeremy Wheaton agreement 7-16-12)

 

13



--------------------------------------------------------------------------------

(vi) any rights to indemnification from the Company and its direct or indirect
subsidiaries pursuant to any provision of the Company’s (or any of its
subsidiaries’) articles of incorporation or by-laws, any directors and officers
liability insurance policies maintained by the Company, or any contract of
indemnity entered into by the Company and Consultant; (vii) any payment,
provision or benefit or other claim under any retirement plan, profit sharing
plan, employee benefit plan, or life insurance policy maintained by the Company,
in each case which was accrued as of the Resignation Date, and (viii) any claim
for breach of the Consulting Agreement of even date herewith. Consultant does,
however, hereby waive any right to recover any money should the EEOC or any
other agency or individual pursue any claims on his behalf.

This Waiver shall be binding upon Consultant and upon his dependents, heirs,
representatives, executors, administrators, successors and assigns, and shall
inure to the benefit of the Company and others released in this Waiver, and to
their respective dependents, heirs, representatives, executors, administrators,
successors and assigns.

Consultant agrees that his waiver and release of rights under this Waiver is
knowing and voluntary and in compliance with the Older Workers Benefit
Protection Act of 1990, and he covenants and agrees that:

1. He has been given 21 days in which to consider, sign and return this Waiver
to the Company;

2. He is hereby being advised in writing to consult with an attorney concerning
this Waiver to ensure he fully understands the significance of all the terms and
conditions of this Waiver; and

3. He will have 7 days from the date of signing to revoke this Waiver if he so
desires. Any revocation must be in writing, signed by him and must be received
by Jeffery D. Ayers, 231 N. Martingale Road, Schaumburg, IL 60173 within the
revocation period to be deemed effective.

 

JEREMY J. WHEATON     CAREER EDUCATION CORPORATION

 

   

By

 

 

_______________, 2012       _______________, 2012

 

(Jeremy Wheaton agreement 7-16-12)

 

14